In a proceeding pursuant to CPLR article 78 to review the respondents’ determination dated November 24, 2003, which denied the petitioner benefits pursuant to General Municipal Law § 207-c, the appeal is from a judgment of the Supreme Court, Rockland *375County (Bergerman, J.), dated September 23, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, he was not entitled to a due process hearing since his General Municipal Law § 207-c benefits were neither revoked nor terminated (see Matter of Cole-Hatchard v Sherwood, 309 AD2d 933 [2003]; cf. Matter of Gamma v Bloom, 274 AD2d 14 [2000]). Furthermore, there was a rational basis for the respondents’ determination to deny the petitioner’s request for General Municipal Law § 207-c benefits for the two days in question, November 3, 2003, and November 4, 2003. Therefore, the determination was neither arbitrary nor capricious, and will not be disturbed (see Matter of Cole-Hatchard v Sherwood, supra; Matter of Miele v Town of Clarkstown, 299 AD2d 362 [2002]).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Santucci, Mastro and Skelos, JJ., concur.